SULLIVAN, Chief Judge
(concurring in the result):
The facts of this case demonstrate a continual course of sexual misconduct by appellant and Ms. Webb. They also establish a continuous agreement between them to remain silent about their activities. Under United States v. Williams, 29 MJ 41 (CMA 1989), a conviction of obstruction of justice *50cannot be sustained in these circumstances. Absent evidence of such an agreement, however, I am convinced that a finding of guilty for obstruction of justice might be sustained in this case. For purposes of intent, I am reluctant to equate the absence of any knowledge of an investigation into the charged crimes with knowledge of an investigation into a closely related matter.